DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 02/23/2022.
Claims 1-4, 7, 9-12, 14, 18, and 20 have been amended; claims 13, 16-17, and 19 have been canceled; and new claims 21-24 have been added.
Claims 1-24 pending; claims 1-12, 14-15, 18, and 20-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
35 U.S.C. § 112:
	Regarding the 35 U.S.C. § 112(a) rejection, the amended claims have overcome the 35 U.S.C. § 112(a) rejection, and the 35 U.S.C. § 112(a) rejection has been withdrawn.
	Regarding 35 U.S.C. § 112(b) rejections, the amended claims have overcome the 35 U.S.C. § 112(b) rejections, and the 35 U.S.C. § 112(b) rejections have been withdrawn.
	The newly added claims cause more 35 U.S.C. § 112 issues, and the applicant is advised to refer to the 35 U.S.C. § 112 section for more details.

35 U.S.C. § 101:
	Regarding the 35 U.S.C. § 101 rejection, the applicant’s arguments have been fully considered but are not persuasive. The examiner would like to point out that the 101 rejection of the application is concluded based on the 2019 Revised Patent Subject Matter Eligibility Guidance.
	With respect to Step 2A Prong 1, the amended claims are directed to processing assets based on per-defined procedures/rules, which is within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas, such as managing interactions between people and/or computers by following rules or instructions, in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The step of verifying the first asset based on the correlation between expected attributes and asset attributes could be performed in the human mind.	
	With respect to Step 2A Prong 2, the examiner relied on whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer (see MPEP2016.05(f)), rather than on “well-understood, routine, conventional” rationale, in the non-final rejection. The judicial exception is not integrated into a practical application because the identified additional elements, such as one or more processors, one or more computer readable storage medium, and a blockchain, merely serve as tools to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. The additional elements do not improve the functioning of a computer nor do they improve a technology or technical 
	With respect to Step 2B, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer and/or a blockchain to automate and/or implement the abstract idea (see MPEP2016.05(f)). Therefore, the claims are not patent eligible.

35 U.S.C. § 103:
	The applicant’s amendments have overcome the 35 U.S.C. § 103 rejections. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the U.S.C. § 103 section.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claim 22 recites “providing, to the first service provider, the first key, wherein the second key is associated with a set of access rights based on attributes associated with the first service provider.” It is unclear whether the second key is the same second key for a second service provider as recited in claim 14. If it is the second key associated with the second service provider, the manner of associating the second key with a set of access rights, based on attributes associated with the first service provider, is unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14-15, 18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to a non-transitory computer readable storage medium; claims 10-12 are directed to a system; and claims 14-15, 18, and 20-24 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite processing assets based on pre-defined procedures/rules. Specifically, the claims recite “utilize, by a first provider, a first key associated with a first asset to access a first workflow associated with the first asset, wherein the first workflow is enabled in response to verifying the first asset using the first key, wherein the first workflow comprises a sequence of activities to generated modified asset attributes, wherein utilizing the first key to access the first workflow comprises: retrieving, based on the first key, expected asset attributes associated with the first asset … associated with the first asset; verifying the first asset based on a correlation between expected asset attributes and asset attributes associated with the first asset; perform, by a first component of the first service provider, the first workflow to modify the first asset, the modified first asset associated with the modified asset attributes; and store an indication of the modified asset attributes … associated with the first asset, wherein a second service provider has a second key associated with the modified first asset and access,” which is within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for locating procedures associated with an asset, verifying the asset, performing the procedures, and recording the modification of the asset, which involves processing assets based on pre-defined procedures/rules. The step of verifying the first asset based on the attributes could be performed in the human mind. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of one or more processors, one or more computer readable storage medium, and a blockchain, merely use a computer and a blockchain as tools to perform an abstract idea. Specifically, one or more processors, one or more computer readable storage medium, and a blockchain perform the steps or functions of locating a workflow associated with an asset, verifying the asset, performing the workflow, and recording the modification. The use of a processor/computer and a blockchain as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using one or more processors, one or more computer readable storage medium, and a blockchain to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing assets based on pre-defined procedures/rules. As discussed above, taking the claim elements separately, one or more processors, one or more computer readable storage medium, and a blockchain perform the steps or functions of locating a workflow associated with an asset, verifying the asset, performing the workflow, and recording the modification. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing assets based on pre-defined procedures/rules. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-9, 11-12, 15, 18, and 20-24 further describe the abstract idea of processing assets based on pre-defined procedures/rules. Claims 2 and 11 disclose that the first service provider is associated with the first workflow and the first key in a ledger. Claims 3 and 12 recite transmitting a notification if the access attempt of the first provider is failed. Claims 4 and 15 recite monitoring performance analytics and transmitting a notification if the performance satisfies a threshold value. Claim 5 discloses that the notification is transmitted to an enterprise management system. Claim 6 recites that the first service provider accesses the workflow on a device managed by the enterprise management system. Claims 7 and 18 recite activating an additional workflow if performance index satisfies a completion threshold value. Claim 8 discloses where an indication of the workflow is stored. Claims 9 and 20 recite discovering a new asset and adding it to a ledger. Claims 21-22 disclose provisioning a key with a set of access rights. Claims 23 and 24 disclose monitoring the performance of workflow and sending a notification or replacing a service provider based on the performance. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 14-15, 18, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat et al. (US 20190340269 A1) in view of NAZZARI et al. (US 20180374037 A1).
Claims 1, 10, and 14:
	Biernat discloses the following:
	a.	one or more processors and one or more computer storage medium comprising computer readable code executable by the one or more processors. (See Fig. 11; Fig. 15; and paragraph [0067], “[t]he one or more processors 1116 can perform one or more of the functions described herein with reference to the systems and/or methods disclosed. Memory 1118 can be a computer-readable storage medium storing computer-executable instructions and/or information for performing the functions described herein with reference to the systems and/or methods disclosed.”)
	b.	utilize, by a first service provider (i.e., a blockchain-enabled industrial device/controller), a first key (i.e., a public key and/or a private key) associated with a first asset (i.e., a component/product related to a recipe) to access a first workflow (i.e., executable instruction related to a recipe) associated with the first asset, wherein the workflow is enabled in response to verifying the first asset using the first key, wherein the first workflow comprise a sequence of activities to generate modified asset attributes. (See Figs. 11-13; paragraphs [0068]-[0071], “[e]xample instruction parameters 1212 for an industrial blockchain instruction 1202 can include, but are not limited to, production parameters of a manufactured product for which a blockchain is to be created, prior blockchain information that is expected to be received from other entities that participate in the blockchain [e.g., other controllers or industrial devices within the plant, outside entities that participate in a supply or manufacturing chain such as OEMs or part suppliers, etc.], supplier entities that provide materials or components for the manufactured product [if the supplier does not provide its own blockchain from which this information can be derived], an expiration time or expiration event for the blockchain defining a time that the blockchain can be deleted [in scenarios in which the blockchain only has utility for a limited time during production and can therefore be transient rather than persistent], or other such configuration aspects”; Fig. 16; paragraph [0088], “[l]edger entry 1602 can also include a public key 1610 of the associated blockchain-enabled industrial device 1102 and one or more private keys 1612. These keys can be used to encrypt and decrypt information shared with other devices or entities on the blockchain network. In an example specific to industrial applications, an entity on the blockchain network can provide encrypted recipe data to a blockchain-enabled controller [e.g., controller 1210]. The recipe data may be proprietary information defining parameters and/or executable instructions for manufacturing a particular product or batch. The recipe data can be encrypted by the sending entity's private key 1612 and decrypted by the receiving controller using the public key 1610 and the controller's own private key. Once decrypted, the receiving controller can execute the recipe to facilitate manufacture of the product”; Figs. 18-19; paragraphs [0115]-[0118], “[a] recipe may comprise a set of executable instructions and/or parameter values for manufacturing a specific type of product or material. When installed and executed on an industrial controller, the recipe instructs the controller how to produce the specified product or material…. The recipe to be distributed to the supplier entity can be embedded in a blockchain, and a public key infrastructure [PM] system [implemented by the cryptographic components 1106 of the blockchain-enabled industrial devices 1102 and using private keys 1122 and public keys 1124] can be used to ensure that the recipe is executed only on a specified target device [e.g., a specified industrial controller 1210]…. In such recipe sharing systems, when the recipe is delivered, the public ledger of the industrial blockchain—which can be accessed by both the recipe owner and the recipe maker—may include the signed and verified recipe, the authorized number of production units or batches and/or the authorized period of production”; paragraph [0121], “[t]he blockchain-enabled industrial controller 1210 [or another blockchain-enabled industrial device 1102] that controls the industrial assets in Production Area 3 can link the blockchains generated by Production Areas 1 and 2, which are associated with the respective component parts generated in those production areas”; and paragraphs [0124]-[0125].)
	c.	retrieving expected asset attributes associated with the first asset from a bockchian associated with the first asset; verifying the first asset based on a correlation between expected asset attributes and asset attributes associated with the first asset. (See Fig. 16; paragraph [0088], “[the recipe data may be proprietary information defining parameters and/or executable instructions for manufacturing a particular product or batch. The recipe data can be encrypted by the sending entity's private key 1612 and decrypted by the receiving controller using the public key 1610 and the controller's own private key. Once decrypted, the receiving controller can execute the recipe to facilitate manufacture of the product”; paragraph [0098]; paragraphs [0115]-[0116], “[f]or example, a sending device can wrap the recipe with a private key to yield an encrypted recipe, and the cryptographic component 1106 of the receiving controller [e.g., controller 1210] on which the recipe is to be executed can unwrap the encrypted recipe with its own private key 1122 using the public key”; paragraph [0118], “[i]n such recipe sharing systems, when the recipe is delivered, the public ledger of the industrial blockchain—which can be accessed by both the recipe owner and the recipe maker—may include the signed and verified recipe, the authorized number of production units or batches and/or the authorized period of production…. At the recipe maker's facility, blockchain-enabled industrial devices are configured to validate the recipe, to interpret the obfuscated recipe, to take the production order, and to determine the quantities and ingredients needed to execute the recipe”; paragraph [0121]; and paragraphs [0124]-[0125], “[o]ne or both of the provenance information or the part characteristic information stored in the component part's blockchain can be leveraged by industrial devices at the manufacturing site to verify, prior to assembly of the part into the final product, that the correct part is being incorporated into the final product. For example, with reference to the example production facility depicted in FIG. 20, when component parts are received at Production Area 3 for assembly into either a sub-assembly or a final product, one or more industrial devices at Production Area 3 can be configured to incorporate a component part into a product assembly or sub-assembly only if the provenance and/or part characteristic information stored in the component part's blockchain satisfies one or more defined criteria. These criteria can define, for example, authorized sources or dates of manufacture of the component part [which can be verified based on reference to the provenance information]; correct part types, sizes, and/or colors [which can be verified based on reference to the part characteristic information], or other such criteria. During operation, when component parts are received at Production Area 3 for assembly into either a sub-assembly or a final product, the one or more industrial devices will reference the provenance and/or part characteristic data recorded in the parts' respective blockchains, determine whether the recorded information satisfies the defined assembly criteria, and proceed to incorporate each component part into the assembly only if the provenance and/or part characteristic information for the part satisfies the criteria.”)
	d.	perform, by a first component of the firs service provider, the first workflow to modify the firs asset, the modified first asset associated with the modified asset attributes; and store an indication of the modified asset attributes in the blockchain associated with the first asset, wherein a second service provider has a second key associated with the modified first asset and access to the blockchain. (See Fig. 13; paragraph [0069];  paragraphs [0116]-[0118]; Fig. 20; paragraphs [0120]-[0122], “[i]n an example system, the plant may be a bottling facility, and three upstream production areas [including Production Areas 1 and 2] may respectively produce a bottle, a cap, and a label which are then assembled at Production Area 3. When a received bottle, cap, and label are assembled at Production Area 3, the blockchain-enabled industrial controller 1210 that monitors and controls the Production Area 3 automation system can synchronize and link the blockchains associated with each of the components that were generated at the respective upstream production areas, yielding a composite blockchain for the assembled product [a capped and labeled bottle]. The devices of Production Area 3 can also expand this composite blockchain by adding records of its own operations performed on the assembled product…. In some implementation, each assembled product can be represented by a new block in the industrial blockchain, with each block's transaction data comprising production statistics for the product. Example statistics that can be archived in the blockchain can include, but are not limited to, a part identifier [e.g. a VIN number of an assembled vehicle, a serial number of a capped and labeled bottle, etc.], a timestamp indicating a time of assembly or manufacture, measured quality metrics [e.g., leak test results, cap or bolt torque data, etc.], machine states or telemetric data at the time the product was assembled [e.g., oven temperatures, moisture levels, water or air pressures, etc.], or other such information that can be married to a unit or batch of product. In some implementations, each operation performed on the unit of product during its progress through the production process can be represented as a transaction within the industrial blockchain”; paragraph [0123], “[o]ne or more blockchain-enabled industrial devices 1102 at the manufacturing facility can link these blockchains into a composite blockchain, adding its own transactions to the blockchain as new blocks as the received components are further assembled and/or processed. When the product leaves the manufacturing facility and arrives at the next entity in the supply chain [e.g., another manufacturing entity, a warehouse entity, a shipping entity, a retailer, etc.], any new transactions performed on the product at the next entity are added to the existing blockchain data associated with the product [including synchronized blockchain data associated with any of the product's sub-assemblies or component parts], either by adding new blocks to the existing blockchain or by synchronizing and linking the existing blockchain for the product with a new blockchain generated at the next entity to capture new transactions carried out on the product.” The product flow can have multiple service providers, such as multiple manufacturing entities, suppliers, etc., and each service provider can access the blockchain as a recipe owner and/or a recipe maker and access the recipe by using public key and/or private key to decrypt the recipe.)
	Biernat does not explicitly disclose retrieving, based on a first key, data stored on the blockchain.
	However, NAZZARI discloses retrieving, based on a first key, data stored on the blockchain. (See paragraph [0006]; paragraph [0112], “[d]epending on implementation, a blockchain might be public and accessible to anyone who can join the peer-to-peer network, or might be private [i.e., permissioned] and accessible only to those possessing the appropriate cryptographic keys”; paragraph [0120]; and paragraph [0132], “For example, as was discussed in connection with FIG. 9, peer 901a might use a code generator 903 to generate cryptographic keys for each peer that will be accessing the distributed ledger 905a. These cryptographic keys enable these peers to read blocks from and insert blocks into the distributed ledger.”)
	Biernat discloses that the service provider can access the blockchain to obtain information stored on the blockchain, and access/decrypt information with its public key and/or private key. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biernat by the NAZZARI disclosure, and to utilize a cryptographic key to retrieve information stored on a blockchain, so that an entity can only access the stored information associated with the entity from the blockchain by using a cryptographic key possessed by the entity.  

Claims 2 and 11:
	Biernat in view of NAZZARI discloses the limitations shown above.
Biernat further discloses wherein the first service provider is associated with the first workflow and the first key in a general ledger associated with the blockchain. (See Figs. 11-13; paragraphs [0068]-[0071]; Fig. 16; paragraph [0088]; Figs. 18-19; and paragraphs [0115]-[0118].)

Claims 4 and 15:
Biernat in view of NAZZARI discloses the limitations shown above.
Biernat further discloses monitoring performance of the workflow and a threshold value (i.e., a defined range). (See paragraph [0077]; paragraph [0100]; and paragraph [0114].)
NAZZARI discloses monitoring performance analytics for the first workflow; determining a key performance indicator based on the monitored performance analytics; and in response to determining that the key performance indicator satisfies a standard, transmitting a notification related to the key performance indicator. (See paragraphs [0004]-[0005]; paragraph [0038]; and paragraph [0072]-[0073].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biernat by the NAZZARI disclosure. One of ordinary skill in the art would have been motivated to implement a method for monitoring the performance of the workflow and transmitting the result to the system, so that the system can decide the next workflow or procedure based on the validation result.

Claim 5:
Biernat in view of NAZZARI discloses the limitations shown above.
NAZZARI further discloses wherein the notification is transmitted to an enterprise management system. (See paragraphs [0004]-[0005] and paragraph [0072]-[0073].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biernat by the NAZZARI disclosure. One of ordinary skill in the art would have been motivated to implement a method for monitoring the performance of the workflow and transmitting the result to the system, so that the system can decide the next workflow or procedure based on the validation result.

Claim 6:
Biernat in view of NAZZARI discloses the limitations shown above.
Biernat discloses wherein the first service provider accesses the first workflow from a device. (See Figs. 11-13; paragraphs [0068]-[0071]; Fig. 16; paragraph [0088]; Figs. 18-19; and paragraphs [0115]-[0118].)
NAZZARI further discloses wherein the first service provider accesses the first workflow from an enterprise device managed by the enterprise management system. (See Figs. 9-10; paragraph [0131]; and paragraph [0135].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biernat by the NAZZARI disclosure. One of ordinary skill in the art would have been motivated to enable the service provider to access the workflow via a device of the system, so that the system can monitor the performance of the workflow more efficiently.

Claims 7 and 18:

Biernat in view of NAZZARI discloses the limitations shown above.
NAZZARI further discloses in response to determining that key performance index satisfies a completion threshold value, activation an additional workflow for the modified first asset. (See paragraph [0072]-[0073]; Fig. 10; and paragraphs [0135]-[0137].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biernat by the NAZZARI disclosure. One of ordinary skill in the art would have been motivated to implement a method for monitoring the performance of the workflow and to activate another workflow based on the received result, so that the workflow of the asset can be performed smoothly.


Claim 8: 
Biernat in view of NAZZARI discloses the limitations shown above.
Biernat further discloses a data table storing different data values. (See Fig. 15 and paragraphs [0084]-[0085].)
NAZZARI discloses wherein an indication of the first asset is stored in an asset table linked to a management database. (See Fig. 1; paragraph [0029]; paragraph [0073]; and paragraph [0121].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biernat, to incorporate with the teachings of NAZZARI, and to store an indication of the first asset in an asset table linked to a database, so that the system can record all assets in the database and track the assets.

Claim 9:
Biernat in view of NAZZARI discloses the limitations shown above.
Biernat further discloses performing the first workflow and a performance threshold value associated with the first workflow. (See Figs. 11-13; paragraphs [0068]-[0071]; paragraph [0077]; Fig. 16; paragraph [0088]; Figs. 18-19; and paragraphs [0115]-[0118].)
NAZZARI discloses discovering, in response to performance of the first workflow, a new asset; request a verification check of the new asset; and in response to a successful verification check; assign a new key associated with the new asset; and adding the new asset to a general ledger associated with the blockchain based on the new key. (See paragraph [0079]; paragraphs [0103]-[0105]; paragraphs [0107]-[0109]; and paragraphs [0135]-[0137].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biernat, to incorporate with the teachings of NAZZARI, and to discover new assets and add new assets to blockchain, so that the system can record all related assets in the blockchain and keep tracking the assets’ status.

Claim 20:
Biernat in view of NAZZARI discloses the limitations shown above.
Biernat further discloses performing the first workflow and a performance threshold value associated with the first workflow. (See Figs. 11-13; paragraphs [0068]-[0071]; paragraph [0077]; Fig. 16; paragraph [0088]; Figs. 18-19; and paragraphs [0115]-[0118].)
NAZZARI discloses discovering, in response to performance of the first workflow, a new asset, wherein the new asset is configured to perform at least one activity of the sequence of activities associated with the first workflow; and adding the new asset to a general ledger associated with the blockchain based on the new key. (See paragraph [0079]; paragraphs [0103]-[0105]; paragraphs [0107]-[0109]; and paragraphs [0135]-[0137].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biernat, to incorporate with the teachings of NAZZARI, and to discover new assets and add new assets to blockchain, so that the system can record all related assets in the blockchain and keep tracking the assets’ status.

Claim 24:
Biernat in view of NAZZARI discloses the limitations shown above.
Biernat further discloses monitoring performance analytics for the workflow; determining a key performance indicator associated with the service provider (i.e., device performing the workflow) based on the monitored performance analytics; in response to determining the key performance indicator fails to satisfy a threshold value (i.e., a defined range); and replacing the service provider (i.e., device performing the workflow) . (See paragraph [0065]; paragraph [0077]; paragraph [0100]; and paragraph [0114].)

Claims  3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat et al. (US 20190340269 A1) in view of NAZZARI et al. (US 20180374037 A1), and further in view of HORI (US 20120154842 A1).
Claims 3 and 12:
Biernat in view of NAZZARI discloses the limitations shown above.
Biernat discloses attempting to access, by the first server provider, a workflow associated with an asset using a key, wherein the workflow is enabled in response to verifying the asset using the key. (See Figs. 11-13; paragraphs [0068]-[0071]; Fig. 16; paragraph [0088]; Figs. 18-19; paragraphs [0115]-[0118]; and paragraphs [0124]-[0125].)
Neither Biernat nor NAZZARI does not explicitly disclose in response to determining that access to the second workflow has failed, transmitting a notification of the failed access attempt.
However, HORI discloses in response to determining that access to a workflow has failed, transmitting a notification of the failed access attempt. (See paragraphs [0068]-[0071].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Biernat and NAZZARI, to incorporate with the teachings of HORI, and to determine if the access attempt is valid based on the rules and transmit a notification if access to workflow has failed, so that the system can manage the accessibility of the workflow and send the validated results to the entities.

Claims  21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat et al. (US 20190340269 A1) in view of NAZZARI et al. (US 20180374037 A1), and further in view of SU et al. (CN 108920111 A).
Claim 21:
Biernat in view of NAZZARI discloses the limitations shown above.
Biernat discloses utilizing, by the second service provider, the second key to assess a second workflow associated with the modified first asset, wherein the second key is associated with a set of access rights (i.e., obtaining and execute the workflow). (See Figs. 11-13; paragraphs [0068]-[0071]; Fig. 16; paragraph [0088]; Figs. 18-19; paragraphs [0115]-[0118]; and paragraphs [0124]-[0125].)
NAZZARI discloses accessing a blockchain via a cryptographic key and modifying a smart contract associated with the execution of the workflow. (See paragraph [0112]; paragraph [0120]; and paragraph [0129].)
Neither Biernat nor NAZZARI does not explicitly disclose modifying the second workflow based on the set of access rights.
However, SU discloses modifying (i.e., writable) the shared tasks based on the set of access rights. (See the last paragraph of page 2 to the first paragraph of page 3.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Biernat and NAZZARI, to incorporate with the teachings of SU, and to allow the service provider to modify the workflow based on the access rights, so that the system can manage the accessibility of the workflow in a more secure and flexible manner.

Claim 22:
Biernat in view of NAZZARI discloses the limitations shown above.
Biernat discloses wherein a key is associated with a set of access rights (i.e., obtaining and execute the workflow). (See Figs. 11-13; paragraphs [0068]-[0071]; Fig. 16; paragraph [0088]; Figs. 18-19; and paragraphs [0115]-[0118].)
NAZZARI discloses providing a cryptographic key to a service provider. (See paragraph [0112] and paragraph [0120].)
Neither Biernat nor NAZZARI does not explicitly disclose wherein a key is associated with a set of access rights based on attributes associated with a service provider.
However, SU discloses wherein a key is associated with a set of access rights for different service providers. (See the last paragraph of page 2 to the first paragraph of page 3. One of ordinary skill in the art knows that the access rights of users are defined based on the characteristics and/or roles of the users.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Biernat and NAZZARI, to incorporate with the teachings of SU, and to allow the service provider to modify the workflow based on the access rights, so that the system can manage the accessibility of the workflow in a more secure and flexible manner.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Biernat et al. (US 20190340269 A1) in view of NAZZARI et al. (US 20180374037 A1), and further in view of Tomita (US 5996518 A).
Claim 23:
Biernat in view of NAZZARI discloses the limitations shown above.
Biernat discloses a workflow. (See Figs. 11-13; paragraphs [0068]-[0071]; Fig. 16; paragraph [0088]; Figs. 18-19; and paragraphs [0115]-[0118].)
Neither Biernat nor NAZZARI does not explicitly disclose during performance of the first workflow, comparing one or more activities of the sequence of activities associated with the first workflow to one or more performed activities; and in response to determining one or more differences based on the comparison, transmitting a notification associated with the first asset and the one or more differences.
However Tomita discloses during performance of a workflow, comparing one or more activities of the sequence of activities associated with the workflow to one or more performed activities; and in response to determining one or more differences based on the comparison, transmitting a notification associated with an asset and the one or more differences. (See col 9, lines 11-45.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Biernat and NAZZARI, to incorporate with the teachings of Tomita, and to transmit a notification if the service provider does not follow the predefined workflow activities, so that the service provider may be warned and correct the activities based on the predefined workflow.

Conclusion
16.	The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Subramaniam et al. (US 20200219053 A1) disclose a method for maintaining consistency of data between disparate systems of a transportation network with verified transactions.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685